The defendant was stopped at a State police “sobriety checkpoint” (roadblock). An officer detected the odor of alcohol on the defendant. He was directed to drive to the “pick-up” area adjacent to the roadblock. Once there, the defendant refused to produce his license and registration, and was arrested for violating G. L. c. 90, § 25 (1986 ed.). The defendant was found guilty of violating G. L. c. 90, § 25, and appealed. We granted the defendant’s application for direct appellate review.
The defendant stipulates that the roadblock was conducted in accordance with the guidelines we approved in Commonwealth v. Trumble, 396 Mass. 81 (1985). He does not challenge the propriety of his having been directed to the pick-up area. His sole contention is that, before the roadblock seizure and his accompanying arrest can be found to be lawful, the Commonwealth must show that there is no equally effective, yet less intrusive, method of enforcing G. L. c. 90, § 24 (1986 ed.). A majority of the court today has rejected that contention in Commonwealth v. Shields, ante 162 (1988). A majority of the court therefore concludes that the judgment in this case is affirmed.

So ordered.